                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


PETER ORTIZ,

      Plaintiff,

v.                                                CASE NO. 8:19-cv-168-T-02SPF

WASTE MANAGEMENT INC. OF
FLORIDA and CARLOS GARCIA,

      Defendants.
                                          /


             ORDER GRANTING MOTION TO DISMISS WITH
               PREJUDICE COUNTS I and II AND ORDER
                        TO SHOW CAUSE

      This matter came before the Court for a hearing on April 16, 2019 on

Defendant Waste Management, Inc.’s (“WMI”) motion (Dkt. 9) to dismiss with

prejudice the Title VII charges, Counts I and II, of the complaint. WMI also seeks

dismissal of claims brought under the Florida Civil Rights Act, Fla. Stats. § 760.01

(Counts III and IV). The Court grants the motion as to the federal Title VII

counts, and dismisses with prejudice Counts I and II of this complaint. As to the

remaining six state-law counts, the Court directs the parties (at the end of this

Order, infra) to show cause why the Court should not decline to exercise
supplemental jurisdiction over the state law counts so that Plaintiff may pursue

them in state court, where jurisdiction lies.

      Plaintiff was a truck driver for WMI. Plaintiff brought the instant complaint

(Dkt. 1) alleging that he suffered severe misconduct at the hands of his co-

workers. Specifically, co-workers mocked Plaintiff when he appeared for work

with a band aid on his face, taunting him and making a video of the incident on a

telephone. Dkt. 1 ¶¶ 10 - 12. Then one worker, Defendant Garcia, allegedly

followed Plaintiff into the restroom and made a video of Plaintiff while Plaintiff

was on the toilet. This invasive and frontal video was then allegedly shown by

Garcia to various co-workers, making the Plaintiff feel frightened, unsafe, and

generally oppressed. Id. ¶¶ 17-30. Plaintiff rightly describes a severe affront to

his “feelings, manhood, privacy, and dignity.” Id. ¶ 30. It is accurate to describe

Plaintiff as the victim of awful bullying by one or more co-workers.

      According to Plaintiff this affront was exacerbated by his WMI supervisor,

Deon Alvarez. Alvarez did not handle the matter with alacrity, seemed

unconcerned about Plaintiff’s privacy, and did little to investigate the matter.

Supervisor Alvarez tended to take lightly Plaintiff’s complaint about the video,

and seemed aloof and friendly with Garcia, the alleged bully. Plaintiff was




                                          -2-
approached by a whistle blower who showed Plaintiff the video, and told Plaintiff

many workers had seen it. Id. ¶¶ 36-40.

      Plaintiff took it upon himself to report the matter to the “Integrity Hotline”

of Defendant WMI, which WMI advertises as a risk-free way to report

integrity/ethics issues. The investigator on the hotline generally gave Plaintiff the

run-around, was at best unsympathetic, and demanded Plaintiff identify the whistle

blower directly and by name. At some point relations between Plaintiff and the

hotline investigator deteriorated. Plaintiff sought out the investigator’s supervisor

to complain. Plaintiff was discharged shortly thereafter. Id. ¶¶ 44-45, 48-57, 59-

61, 67-71, 75. The alleged taper (instant Defendant Garcia) was also fired later.

Dkt. 9-1 at 6.

      Plaintiff was fired on March 23, 2017. Dkt. 1 ¶ 75. With his present

counsel, Plaintiff filed a timely EEOC complaint on August 4, 2017. Dkt. 9-1

(“first EEOC complaint”).1 This first EEOC complaint sets forth the sorry course

of events that befell Plaintiff before his firing. The complaint nowhere describes

or alludes to any race, national origin, sex, color, or religious discrimination or

animus. It only describes oppressive conduct in Defendant WMI’s work place,



      1
      The complaint was jointly filed with the EEOC and the Florida Commission on
Human Relations. Dkt. 9-1 at 1.

                                          -3-
injury caused by “a disgusting act against my person [making me] feel unsafe and

violated in [the] workplace.” Id. at 7. Nothing exists in the first EEOC complaint

that can be ascribed or viewed as sex or gender discrimination. Under the box

labeled “Discrimination Based On” the Plaintiff checked “retaliation” and “other.”

But Plaintiff’s facts set forth no retaliation for any act of Plaintiff that related to

his opposition to any practice made unlawful by Title VII. Dkt. 9-1. Title VII-

proscribed acts or covered animus are entirely missing from this first EEOC

complaint.

      As to this first EEOC complaint, the EEOC apparently undertook an

investigation and did not pursue the matter further. The EEOC issued a “right to

sue letter” to Plaintiff and present counsel on October 24, 2018. Dkt. 9-2.

      Two weeks later, on November 7, 2018, the Plaintiff and counsel filed a

second EEOC complaint. Dkt. 9-3.2 This second EEOC complaint was based on

the identical set of facts as the first one. The only difference was that, this time, a

Title VII-proscribed animus was checked and claimed factually. In this complaint

the Plaintiff added “sex” as a box he checked, and he added: “I was discriminated

against and treated differently because I am a male. If I was a female employee



      2
       This complaint was also jointly filed with the Florida Commission on Human
Relations. Dkt. 9-3 at 1.

                                            -4-
that had been videotaped while using the toilet, [WMI] would have treated me and

my case differently and would have taken prompt remedial measures against

Garcia and would have investigated the case quickly and thoroughly.” Dkt. 9-3 at

7.

      Unfortunately for Plaintiff, this second EEOC complaint was well out of

time. See 42 U.S.C. § 2000e-5(e)(1) (300-day time limit). This second complaint

bore EEOC case file number 511-2019-00772 (Dkt. 9-3 at 1), and the first EEOC

complaint bore file number 510-2017-04053 (Dkt. 9-1 at 1). Although Plaintiff

labeled his second EEOC complaint as “Amended Charge of Discrimination,” the

first complaint had been resolved and closed. The EEOC dismissed the second

EEOC complaint, ruling: “Your charge was not timely filed with EEOC; in other

words you waited too long after the date(s) of the alleged discrimination to file

your charge.” Dkt. 9-4.

      Plaintiff filed the instant complaint on January 22, 2019, within the 90-day

period allowed by the right to sue letter from the first EEOC complaint. Plaintiff

averred that all conditions precedent to suit had been met (Dkt. 1 ¶ 89) and

attached to the instant complaint the right to sue letter from the first EEOC

complaint (Dkt. 1-1). Plaintiff’s complaint makes no mention of the second EEOC

complaint or its dismissal as untimely.

                                          -5-
      Plaintiff sues in Count I for retaliation under Title VII. Count II sets forth a

claim for hostile work environment under Title VII. Both Title VII claims assert

that the proscribed discrimination or proscribed animus was sex. The Title VII

claims in the instant complaint restate the language from the second, untimely

EEOC complaint, stating that had Plaintiff been female, WMI would have

addressed the matter thoroughly and in privacy. Therefore, the complaint

concludes, Plaintiff was treated unfairly and discriminated against because of his

male sex. Dkt. 1 ¶¶ 31, 34, 35, 83-84.

      Count III of the instant complaint contains a generic citation to Florida

Statutes section 760.01 and claims a remedy under the Florida Civil Rights Act for

retaliation. Citing the same statute, Count IV seeks a Florida statutory remedy for

hostile work environment. Plaintiff brings Florida common law torts in Counts V

- VIII, seeking recovery against Defendant WMI and Defendant Garcia3 for

intentional infliction of emotional distress and invasion of privacy.

      THE TITLE VII CLAIMS ARE DISMISSED WITH PREJUDICE

      The Title VII claims now asserted do not follow the EEOC complaint. The

operative EEOC complaint, the one that was timely and upon which Plaintiff bases

this case (see Dkt. 1-1) simply said nothing about sex discrimination. Although

      3
          Garcia has not yet appeared in the lawsuit.

                                             -6-
some leeway may be given to a plaintiff to “flesh out” and expand the facts of a

lawsuit after presentation of the claims to the EEOC, here the present allegation of

sex discrimination was never presented to the EEOC in a timely, proper manner.

      A plaintiff’s complaint is limited by the scope of the EEOC investigation

that reasonably can be expected to grow out of the initial charge of discrimination.

Chanda v. Englehard/ICC, 234 F.3d 1219, 1225 (11th Cir. 2000); see also

Hopkins v. City of Jacksonville, No. 3:07-cv-147-J-32MCR, 2014 WL 6610138, at

*6 (M.D. Fla. Nov. 19, 2014) (limiting the plaintiff’s claim to those included in

the charge of discrimination filed with the EEOC); Hilleman v. Univ. of Cent. Fla.,

411 F. Supp. 2d 1354, 1364 (M.D. Fla. 2004) (granting summary judgment on

gender and race claims where EEOC charge included age claim only).

Consequently, “the court should dismiss a lawsuit to the extent it exceeds the

scope of the allegations in the charge.” Williams v. H. Lee Moffitt Cancer Ctr. &

Research Inst., Inc., No. 8:09-cv-784-T-33TGW, 2010 WL 5058513, at *12 (M.D.

Fla. Dec. 6, 2010) (dismissing claims for gender, color, and religious

discrimination when EEOC charge asserted only race, national origin, and age

discrimination); see also Gaston v. Home Depot, USA, Inc., 129 F. Supp. 2d 1355,

1366 (S.D. Fla. 2001) (dismissing plaintiff’s claim based on national origin

discrimination because the EEOC filing was based on race discrimination, and it

                                         -7-
was not reasonable to expect that the subsequent EEOC investigation would also

embrace national origin); Freese v. Wuesthoff Health Sys., Inc., No. 6:06-cv-175-

Orl-31JGG, 2006 WL 1382111, at *4 (M.D. Fla. May 19, 2006) (dismissing

claims for gender discrimination where EEOC complaint alleged discrimination

based on age).

      It appears Plaintiff had second thoughts and sought to address the matter in

a second EEOC complaint, but that complaint was well out of time, and dismissed

as such. Jackson v. Seaboard Coast Line R.R. Co., 678 F.2d 992, 1011 (11th Cir.

1982) (timely EEOC filing is condition precedent to Title VII action).

Accordingly, Counts I and II are dismissed with prejudice.4

                            ORDER TO SHOW CAUSE

      Plaintiff’s complaint alleges only one potential basis for subject matter

jurisdiction over the state law claims: diversity jurisdiction under 28 U.S.C. §

1332. Dkt. 1 ¶ 1. But Defendant Waste Management of Florida, Inc. appears to

be a corporation organized under the laws of Florida. See sunbiz.org. And it


      4
         WMI also sought dismissal of the Florida Civil Rights Act allegations, Counts III
and IV. Those counts may well fail due to failure to exhaust administrative remedies.
Fla. Stats. § 760.11(1). This Court believes the matter may end up in Florida state court,
where these procedural remedies may be considered with the other Florida causes of
action. Thus, the Court denies the request to dismiss Counts III and IV without prejudice
to the motion being reasserted if the Court continues to exercise jurisdiction over those
claims, as discussed, infra.

                                           -8-
appears that both Plaintiff and Defendant Garcia may be citizens of Florida. See

Dkt. 1 ¶¶ 3, 5. That would suggest there is no perfect diversity of citizenship

between Plaintiff and Defendants and that the Court has only supplemental

jurisdiction over Counts III-VIII pursuant to 28 U.S.C. § 1367, not original

jurisdiction pursuant to § 1332. Section 1367, in turn, allows a federal district

court to decline to exercise supplemental jurisdiction over a claim when it has

dismissed all claims over which it has original jurisdiction, as has occurred here.

28 U.S.C. § 1367(c)(3).5 Accordingly, the parties shall show cause in writing

within ten days why the Court should not decline to exercise supplemental

jurisdiction over Counts III-VIII pursuant to § 1367(c)(3). If the parties do not

respond to this Order to Show Cause within ten days, the Court will assume that

dismissal of Counts III-VIII under § 1367 is desired by the parties to permit

Plaintiff to pursue state court remedies promptly.

      It is therefore ORDERED AND ADJUDGED as follows:

      1)     Defendant Waste Management Inc. of Florida’s Motion to Dismiss

             Counts I, II, III, and IV of Plaintiff’s Complaint (Dkt. 9) is granted in



      5
        Dismissal of state law claims is “strongly encouraged” where the federal claims
are dismissed prior to trial. See Farquharson v. Citibank, N.A., 664 F. App’x 793, 798
(11th Cir. 2016) (citing Baggett v. First Nat’l Bank of Gainesville, 117 F.3d 1342, 1353
(11th 1997)).

                                           -9-
           part and denied in part without prejudice. Counts I and II are

           dismissed with prejudice.

     2)    The parties shall show cause in writing within ten (10) days why the

           Court should not decline to exercise supplemental jurisdiction over

           Counts III through VIII.

     DONE AND ORDERED at Tampa, Florida, on April 19, 2019.



                                         s/William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                       -10-
